IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 327 MAL 2014
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
        v.                    :
                              :
                              :
RAHSHAWN ERNEST HALL,         :
                              :
             Petitioner       :


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of December, 2014, the Petition for Allowance of Appeal

is DENIED.